OFFICE    OF THE ATTORNEY GENERAL                    OF TEXAS
                                         AUSTIN




Honorable Bon S. Peek
bmpbrinterdrnt
WC0 &am              How
li800,teur
Dear Sir:


            .:   .              ;   . :.   : _.j   ,




                                                                                         .   .   .




                                                       your aneuer   to que8tion   NO.
                                      ld cannot be released,   can a Me-
                                                      on a dependenq    and
                                                        child to be re-
                                                       the Court having
        Orh3iPel           jurisdiction?     Question   X0. 2 is raised   to
        cover the           came uhere the pareatr h8re rinc8 moved
        to another            oounty ld now are lttePlpting                 to bring
        8Uch a proceeding   through a renldent of the OOWA-
        ty in order to have Court order the child released
        enc? &laced in their custod.;r.
Honorable     Ben S. Peek, page 2



              ‘3.   A88uaing the feet8 to be the 8eme 8s in
  -    question lo. 2, but that the 8ppllcatlon      is made 5,
       8 vrlt Of hsbeas corpu8, ln8te8d of dependency and
       neglect proceedinggs, oould the Court in the 8econd
       aouuty effect     th8 releare of the child ii it deemed
       it to bo for the child*8 best inter88t8, even though
       the original     Dl8trlCt  Court on Depend8may and Beg-
       lect had Qommitt8d the ahild to thlr lo8titutlon
       ‘until    Surther order8 OS the Court’?
              ‘4.    Amsumiagthe ohlld v88 ooeritted   tuatil
        further order8 of the Court@, oould the Superln-
        tendent and the State Board oi Control place such
        ehlld, out Sor adoption end vould the conseat of the
        Court oommlttlng the child to thlr laetltution      be
      -aDmD;88”y Inlditio nto that      OS tb b 8uperinterrd-
                                “_
      .‘
              !‘5.   -Would‘he .&o&se& OS the parent           or per-
       ent8   OS. 8Uoh child     ‘p&oed    for   adoption   urrder th8
       oondltlona 8pe~lfied lu Quertloa No. 4 be required
       before the ddoption could be properly conaummeted?”
       .
           The genkral kle      IS t&t juiirdict~on   hart& ittach-
ad on the filing   of a ,8ult,    it caauot be taken avay or 8rrest-
ed by rubrequeat proceedings In another court.        ‘the juri8dio-
tlon of a court once loqulre~ oaaaot be destroyed,        dlmlnlrhed,
or rruspended by any one OS ,the partlee bringing 8a 8ctlQn in
another court,   and any Judgment or order of the 18tter court
18 void ro~far es,lt    coafllcts    vlth any Judgment or order of
the court first   acqulrlng    it, Clovelend v. Ward, (Sup. Ct. 1926)
285 s. u. 1063.

             Artlde   2335 states that vhere a “child sh81l be
found to be a dependent or ne lected child” that, such child,
thou& its “care end custody f shell be committed to) any suit-
able-person     or any suitable-institution . . . (shali be) . . .
subject to at all times to the order of-the court.”      (Paren-
thetical    insertion  and emphasis ours)

              Nov Article2337, es emended Acts 1943, 48th Legis-
lature,    page 300,chapter 194, j 1, vlth reference   to the par-
ent’s or guardian’s   llablllt~  to rupport of an 8dJudged de-
pendent or neglected    child “uhether or not the child ia com-
mitted     to the custody       of his    own parent   or guardian,      or whether
Lionorable Ben 3. Peek, page 3



to ini other person, agency, or InstlWtloa'    FrovlCes that:
"fhe court 8hnll have power and authority   to alter or chewe
such judgmentr, or suspend the 8ame,' a8 subsequent condl-
tlona or clrcum8tanoer varraat.

                  'The graeral      control,  wm8gewat aad dlrec-
      tioo       or th8 aHaIrs,         propmty ludbU8ti88  of (the
      Sta te’8
            lleemO8Jlrary)               in8titUtiOll8      18 verted In
      the State         Board OS Control.'           Artlelo   3174. (Par-
      lathetieal         lnrertl?n our8)

                 Seotlon2        of Artlola     3259 provider      that:
              "HO child 8h11 be di8mi88td frol'the Ma00
         Scat8 How Pot11  8OW rultable  homwhar been found
         for   it,.   Mu it   b8    b.COw      8Olt-8tIJQO~tilt&   hod Odly
      th8n upon the written recommendation8 oi.tln     8upeE-
      lnt8adoat -to.th8 btrte,Board'or' Control,. or” vh8n i~~~
                                                              ~..
      any uard’camaittt~ to raid Hamab8 beoow wrr,ibd          ..
         rlth tbo ton8ont of the Board aad tuptrinttadtat.
         Cbllbrtu 8my b placed iOr adoption 0aly la-home8
         approved by the DlVi8lOn Of Child welf8r8,                  State
         Daptrtwut  of~Publlc Welfare.   . . .(I

                         'o+tlliid'in
                  ThiprOkQdUrt            Seation 2 of irtlale     3259,
8upra,     pertaining
                   to the rtlea8t     of a child from your home 18,
in our oplnl~n, an lddltlonal      requirement and doe8 not do avey
vlth the necrrslty  of the consent of the comittlng         court.

             We aasver your flirt question, *HO.' The child cad-
not   be relee8ed vlthout the approval of the committing court.

           k't als:, 8nSVtC your second end third qutstizms,   "KD.'
The consent of the comlttlag     court must be obtelntC3, ualezs
the Jud&mtnt of comzltcel    Is vold.

             hs ta rsur fourth question:         IC Is our 5~inLon    til:t
t5r present eCo~tion Statutea,        Article     Ma, +     t+ Ccpezc‘c;‘.t
azid ntgltctt~   chllCrtn   statutes,   kirtlcles     .?330ta 2337, end
nrtlcle   3259 rtletlag    to the &co S;att Rome should be rteA and
construed together.       Under Section 3 of Article        468, Vernon’s
Annotated Revlstd Statutes,       It is 8peClflCRlly       provided that the
Court shall not great a petition        for adoption until the chll5
has lived in the Hoxe cf the petltlmer             for 8 pzrloC -f six
maths,    vlth certain corixr! excc~tlx-3.         Section 2 of brtlc3,F
noaor8bla     Ben 3. Peek, pge                   4



3259, Rmrl88d Civil btatuttr,                        provide8
                                        tb8t "Children pltced
In the Yaco 3t8t8 Home m8y be pl8crd fo r ldoptloa on17 la
home8 approved by the Dlvl8lon oi Child Welfare, State Depart-
ment of Public Welfare.'   Uh8a the above rtatut88  art construed
togother it 18 OUCopinion thtt it 18 not Mctrury    to&ala
the  aollrrntOS the aommittlng oowt before the ohlld 18 placed
la a hou      on trial,           So      adoptloa.

              The lM ver           to      our iiith           qU88tioli   18,    "MO."     Artlalo
468,   tiCtiOll    6,     18 t8     i0 I 1OV8:

              %XCept a8 othervlre 8pMifird   In thL8 StC-
       tloa, ao adoption 8hall be permltted rxcept vlth
       the vrltteo  content of the living prenttr of the
       ohlld.   Ia the Ot88 Of l Ohi& iOUPt.dB     ttF8 Of
       8ga or     ov8r,     the        eotmbnt       of~,ruCh ohild aI,0 @hall ~'
       bo roqulrod        and 8u8t br .glvtn In vrltlng                      1Cthv             :




       ted oalr ‘on aoostnt                 of the Sup8rlntead8nt                or   the      j
       Homa or bahool,             OF of the indirldual‘to vhom the-,;,
       ewe, custody or guardlanclhlp Of 8uCh ohlld &a8
       been trawftrred by a Juvonllt Court or other Court
       of Competent Jurlrdiatlon. In cart of a ohlld not                                           ._
       born in l~vful vedlock the conrent of the hthrr
       rhall not be atce88ary.”  (Empharlr ourr)
          The cam of titthevr v. Whlttlo, (C.A. 1941) 149 S.Y.
(26) 601, Is directly in point, holding   e i8Ct 8itURtiOn
ruch 88 you de8crlb8 that the *renta’  %rittra consent ves
unneceasery." (?rge 603)
              Trusting        that        the foregoing fully ensvers your in-
qulry,   u9   are
                                                                      Very truly       yours




                                                      j.,,
                                                             _ ..<’               David Xuntch
                                                                                     ii33lstant